Citation Nr: 1517643	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  11-14 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES
 
1.  Entitlement to service connection for a cervical spine disorder.
 
2.  Entitlement to service connection for a lumbar spine disorder.
 
3.  Entitlement to service connection for residuals of left wrist fracture.
 
4.  Entitlement to service connection for a skin disorder of the hands.
 
 
REPRESENTATION
 
Appellant represented by:  Florida Department of Veterans Affairs
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
ATTORNEY FOR THE BOARD
 
A. Barner, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from July 2001 to September 2008.
 
This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 
 
The Veteran testified at a Travel Board hearing in January 2015, and a transcript is associated with the record.
 
The issues of entitlement to service connection for a headache disorder, to include secondary to a cervical disorder, and for left leg radiculopathy, to include secondary to a lumbar disorder have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 
 
The issues of entitlement to service connection for residuals of left wrist fracture and for a skin disorder of the hands are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.
 
 
FINDINGS OF FACT
 
1.  The evidence indicates that the Veteran's current cervical spine disability is causally related to service.
 
2.  The evidence indicates that the Veteran's current lumbar spine disability is causally related to service.
 
 
CONCLUSIONS OF LAW
 
1.  A cervical spine disorder was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).
 
2.  A lumbar spine disorder was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
In light of the fully favorable determination in regards to the issues decided herein, no further discussion of compliance with VA's duty to notify and assist is necessary.
 
Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
 
In order to establish entitlement to service connection for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 
 
In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
 
Medical records establish that the Veteran has a cervical spine disability to include cervical kyphosis and chronic cervical strain.  Medical records also establish that the Veteran has a lumbar spine disability to include developmental lumbarization, lumbosacral sprain/strain and degenerative disc disease.  
 
There is also evidence suggesting in-service incurrence.  Service treatment records, and private treatment records from the period that the Veteran was in service show that she was in a motor vehicle accident in December 2004, at which time she was treated for cervical pain.  Treatment for her neck pain included pain medications, physical therapy, and chiropractic care.  January 2005 X-rays showed scoliosis.  In addition, an August 2005 magnetic resonance imaging (MRI) of the lumbar spine revealed a diffuse disc bulge and shallow broad based right sided disc protrusion at L4-5.  Service personnel records include a physical evaluation board in July 2008 that found the Veteran unfit due to chronic low back and neck pain, which were considered to have been incurred in the line of duty.
 
There is private medical evidence suggesting that the cervical and lumbar spine disorders are due to the inservice motor vehicle accident.  Specifically, a December 2004 letter from H. Cowen, D.C. opined that based on medical probability, the Veteran's neck sprain and strain, lumbar sprain and strain, pain in the thoracic spine, and lumbago, were a direct result of injuries sustained in the motor vehicle accident on December 21, 2004.  In February 2005, Dr. Cowen again reiterated the positive nexus opinion with medical certainty in light of the Veteran's history, subjective complaints and objective findings, to include test results.  

In May 2006, C.M. Varnum, D.C. diagnosed cervicalgia, lumbalgia, and muscle spasm and indicated that the conditions were solely the result of the motor vehicle accident December 21, 2004.  A February 2007 MRI revealed mild disc bulge at L1-2 and L4-5 with disc protrusion at L4-5.  An April 2008 private treatment record shows that the Veteran continued to experience cervical and lumbar pain, with limited cervical range of motion and assessment included myofascial pain syndrome and left sacroiliac joint pain.
 
Although there is negative nexus evidence from a February 2009 VA examiner, the opinion was made without review of all the medical evidence, given that private treatment records from the time of the Veteran's in-service accident were submitted with a waiver of AOJ review at the January 2015 hearing.  These medical records, as noted, include MRI evidence, to include disc protrusion and tears.  As such, the February 2009 VA examiner's opinion is given little probative weight in contrast to the private opinions, and the service personnel opinions regarding the Veteran's chronic cervical and lumbar disorders as incurred in the motor vehicle accident in service.
 
The weight of the medical evidence shows that the Veteran's cervical and lumbar spine disabilities were incurred in a motor vehicle accident in service, and have been continuous since service.  Hence, the Board finds that service connection for such disabilities is warranted.
 
 
ORDER
 
Entitlement to service connection for a cervical spine disorder is granted.
 
Entitlement to service connection for a lumbar spine disorder is granted.
 
 
REMAND
 
The Veteran claims entitlement to service connection for a skin disorder of the hands.  February 2007 service treatment records show that the Veteran reported experiencing a rash of her right hand, occurring intermittently for several weeks, and was diagnosed as having atopic eczematous dermatitis and prescribed medication.  During her 2009 VA examination the claimed disorder was quiescent.  At her January 2015 Travel Board hearing the Veteran described experiencing tinea corporis of the hands during service, and reported that it reoccurred two to three times a year.  She indicated that during flares-ups she experienced peeling of her palms.  The Veteran reported that she was experiencing the rash on the back of her hand at that time, with a little peeling and itchiness.
 
The Veteran also claims entitlement to service connection for residuals of left wrist fracture.  The evidence indicates that although she broke her left wrist prior to service, there were no residuals.  Then, she developed pain in relation to typing duties, and sought physical therapy.  Service treatment records reveal that she reported experiencing tendonitis from her typing duties.  The pain was similar to that of carpal tunnel syndrome, and the appellant was provided physical therapy for strengthening while on active duty.  Although a 2009 VA examination determined that there were no objective findings of left wrist tendonitis, the Veteran indicated in January 2015 that she has access to a wrist brace, and that she experiences flare-ups approximately once a month.  She reported that she was able to self-treat her symptoms.  
 
The Board finds that another VA examination should be afforded the Veteran to address the nature and etiology of the claimed skin disorder of the hands and the etiology of any current residuals of left wrist fracture.  When there is a history of remission and recurrence of a condition, the duty to assist encompasses the obligation to evaluate a condition during an active, rather than inactive phase.  See Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  
 
Accordingly, the case is REMANDED for the following action:
 
1.  The Veteran should be scheduled for dermatology and neurology examinations in order to address the etiology of any diagnosed skin disorder affecting her hands, and any neurological disorder affecting the left wrist.  The examining facility must be fully informed of the unusual requirements in this case and communicate with the Veteran as necessary to maximize the likelihood of performing the dermatology examination during a flare-up of the claimed skin disorder of the hands.  Appropriate instructions must be provided to the Veteran in this regard.  The examiner must be provided access to the claims folder, to include Virtual VA and VBMS, and following such review should annotate the same in the examination report.  The examiner should provide all diagnoses related to the Veteran's skin condition of the hand, and residuals of left wrist fracture, to include the possibility of carpal tunnel superimposed on the previous fracture.  For all diagnoses provided, the examiner must opine whether it is at least as likely as not that any such disorder was incurred in or causally related to service or any incident therein.  
 
The examiners should provide a complete rationale for all opinions provided, to include a discussion of the symptoms in service, and those that have continued since service.  The examiner is advised that the Veteran is competent to report observable symptomatology, and such should be discussed in any opinion proffered.
 
2.  The Veteran is hereby notified that it is her responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation showing that notice scheduling the examination was sent to the last known address should be included in the record.  It should also be indicated whether any notice that was sent was returned as undeliverable.
 
3.  After conducting any additional development deemed necessary, readjudicate the claim, considering all the evidence of record.  If the benefit sought remains denied, the Veteran and her representative should be provided a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


